






--------------------------------------------------------------------------------





Page 1
6709272-v4\GESDMS



--------------------------------------------------------------------------------



Exhibit 10.3
6709272-v4\GESDMS
2018 Elanco Stock Plan


Form of Restricted Stock Unit Award Agreement for Directors
This restricted stock unit award has been granted on [_______], 2019 (“Grant
Date”) by Elanco Animal Health, Inc., an Indiana corporation (“Elanco” or the
“Company”), to the Director who has received this agreement.
Number of Shares:     


Vesting Date:     100% on [_____], 2022






i
6709272-v4\GESDMS
Table of Contents
Section 1.    Grant of Restricted Stock Unit Award    1
Section 2.    Vesting and Deferral    1
Section 3.    Distribution of Deferred Award    1
Section 4.    Rights of the Director    2
Section 5.    Change in Control    2
Section 6.    Taxes    2
Section 7.    Adjustments    3
Section 8.    Section 409A Compliance    3
Section 9.    Miscellaneous Provisions    3








4
6709272-v4\GESDMS





--------------------------------------------------------------------------------





Section 1.
Grant of Restricted Stock Unit Award

Elanco has granted to the Director an award of restricted stock units (the
“Restricted Stock Units” or the “Award”) with respect to the number of shares of
Elanco Common Stock (the “Shares”) referenced on page 1 of this document,
pursuant to and subject to the terms and conditions set forth in the 2018 Elanco
Stock Plan (the “Plan”) and to the terms and conditions set forth in this
Restricted Stock Unit Award Agreement (the “Award Agreement”). In the event of
any conflict between the terms of the Plan and this Award Agreement, the terms
of the Plan shall govern.
Any capitalized terms used but not defined in this Award Agreement shall have
the meanings set forth in the Plan.
Section 2.
Vesting and Deferral

The Award shall vest as to 100% of the Shares subject to the Award at the close
of business in Greenfield, Indiana, U.S.A. on [______], 2022 (the “Vesting
Date”), provided the Director actively provides Service through the Vesting
Date. In the event that the Director’s Service terminates prior to the Vesting
Date for any reason or in any circumstance, the unvested Award shall be
forfeited. Delivery of the Shares issuable upon the Vesting Date shall be
automatically deferred and such Shares shall be notionally credited to the
Director's Deferred Stock Account under the Elanco Animal Health, Inc. Director
Deferral Plan (the “Deferral Plan”). For this purpose, the term "Deferred Stock
Account" shall have the meaning set forth in the Deferral Plan, except that the
sub-account established thereunder for Plan Year (as such term is defined in the
Deferral Plan) 2019 shall reflect the Shares mandatorily deferred pursuant to
this Award Agreement, as well as amounts the Director has otherwise elected to
defer into the Deferred Stock Account for Plan Year 2019.
Section 3.
Distribution of Deferred Award

a.
Distribution of the Award shall be made in accordance with the applicable
provisions of Section 6 of the Deferral Plan. Accordingly, except as otherwise
permitted by the Deferral Plan, the vested Award shall be distributed on the
earlier of the Director's "separation from service" (as defined in Section 409A
of the Code) and the Director's death, pursuant to the payment provisions of the
Deferral Plan. In accordance with the applicable provisions of the Deferral
Plan, the Director may designate a beneficiary who shall be entitled to receive
distribution of the vested Award in the event of the Director's death.

b.
In accordance with the provisions of Section 6(a) of the Deferral Plan, the
Director may elect to receive distribution of his or her vested Award upon the
Director's separation from service in either a single lump sum or in between two
(2) and ten (10) annual installments, provided that such election is made on or
before the thirtieth (30th) day after the Grant Date. In the absence of such
election duly made by the Director within such period following the Grant Date,
the vested Award will be distributed in a single lump sum.

c.
Except as otherwise provided in Section 6(b) and Section 6(f) of the Deferral
Plan, the Award shall be distributed in whole Shares.

Section 4.Rights of the Director
a.
Except as otherwise set forth in Section 4(b) below, the Director shall have no
rights as a shareholder of the Company with respect to any Shares subject to the
Award until the Shares are actually issued or transferred to the Director and
held of record by the Director on the books of the Company.

b.
Pursuant to Section 12.4 of the Plan, the Award shall include Dividend
Equivalent Rights. In this regard, if cash dividends are paid on Company Shares
between the Grant Date and the date the Award is settled pursuant to Section 3
above, Dividend Equivalent Rights, in the form of Shares, shall be credited to
the Director's Deferred Stock Account in accordance with the provisions of
Section 5(e) of the Deferral Plan. Such Shares relating to Dividend Equivalent
Rights will be distributed at the same time and in the same form as the Award.

c.
Neither this Award Agreement nor any action in accordance with this Award
Agreement shall be construed to create a trust of any kind. The right of the
Director to receive payment of Shares (or cash) pursuant to this Award Agreement
shall be an unsecured claim against the general assets of the Company. The Award
is an unfunded deferred compensation award.






--------------------------------------------------------------------------------





Section 5.Change in Control
In no event will the Award vest or become nonforfeitable prior to the first
anniversary of the Grant Date, except as permitted by Section 409A of the Code.
Accordingly, unless a Change in Control constitutes a "change in control event"
within the meaning of the Treasury Regulations under Section 409A of the Code,
the provisions of Section 13.2(a) of the Plan shall apply to this Award only to
the extent that a Change in Control occurs on or after the first anniversary of
the Grant Date. To the extent that the Award vests upon a Change in Control,
settlement of the Award shall remain subject to Section 3 above.
Section 6.
Taxes

The Director acknowledges that the Director will consult with his or her
personal tax advisor regarding any Tax-Related Items that arise in connection
with the Award, including, for the avoidance of doubt, the receipt of any
dividends and/or Dividend Equivalent Rights. The Director is relying solely on
such advisor and is not relying in any part on any statement or representation
of the Company or any of its agents. The Company shall not be responsible for
withholding any applicable Tax-Related Items, unless required by applicable law.
The Company may take such action as it deems appropriate to ensure that all
Tax-Related Items, which are the Director’s sole and absolute responsibility,
are withheld or collected from the Director, if and to the extent required by
applicable law. In this regard, unless otherwise determined by the Board, any
obligation to withhold Tax-Related Items shall be satisfied by the Company
withholding from the Shares to be issued upon distribution of the Award
(including any Dividend Equivalent Right) a number of Shares having a fair
market value on the date that the Tax-Related Items withholding are determined
sufficient to satisfy the amount of Tax-Related Items required to be withheld.
Notwithstanding the foregoing, if an obligation to withhold Tax-Related Items
arises prior to the distribution of the Award, the Company will have the power
and the right to require the Director to remit to the Company, the amount
necessary to satisfy such Tax-Related Items. The Company may refuse to settle
the Award if the Director fails to comply with his or her obligations for
Tax-Related Items described in this Section 6.
Section 7.
Adjustments

In the event of an adjustment event described in Section 13.1 of the Plan, the
Award (including any Dividend Equivalent Rights) shall be subject to adjustment
as provided in Section 13.1 of the Plan.
Section 8.
Section 409A Compliance

It is intended that this Award comply with the requirements of Section 409A of
the Code and the Treasury Regulations and other guidance issued thereunder
(“Section 409A”) and this Award shall be interpreted and administered by the
Board in a manner consistent with this intent in order to avoid the imposition
of any additional tax under Section 409A. Notwithstanding any provision of the
Plan to the contrary, the Board may, but shall not be obligated to, adopt such
amendments to the Plan and the Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, in each case, without the consent of the
Director, that the Board determines are necessary or appropriate to ensure that
the Award complies with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A if compliance is not practical. Nothing in the Plan
or in the Award Agreement shall provide a basis for any person to take any
action against the Company or any affiliate based on matters covered by Section
409A, including the tax treatment of the Award, and neither the Company nor any
affiliate will have any liability under any circumstances to the Director or any
other party if the Award that is intended to be compliant with Section 409A is
not compliant or for any action taken by the Board with respect thereto.
Section 9.
Miscellaneous Provisions

a.
The Director may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including but not limited to the United
States, which may affect the Director’s ability to directly or indirectly, for
the Director or for a third party, acquire or sell, or attempt to sell, or
otherwise dispose of Shares acquired under the Plan during such times as the
Director is considered to have “inside information” regarding the Company (as
determined under the laws or regulations in the applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in






--------------------------------------------------------------------------------





addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Director acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Director
should consult with his or her personal legal advisor on this matter.
b.
If the Director has received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.

c.
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan. The section headings in
this Award Agreement are for convenience of reference only and shall not be
deemed a part of, or germane to, the interpretation or construction of this
instrument.

d.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Director's participation in the
Plan or the Director's acquisition or sale of the underlying Shares. The
Director should consult with his or her own personal tax, legal and financial
advisors regarding the Director's participation in the Plan before taking any
action related to the Plan.

e.
The Company may, in its sole discretion, deliver any documents related to the
Award by electronic means or request the Director’s consent to participate in
the Plan by electronic means. The Director hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party vendor designated by the Company.

f.
Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Director at the Director’s last address reflected on
the Company’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be given only when
received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given by the Company when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.

g.
The Award and all rights of the Director under this Award Agreement are subject
to the terms and conditions of the provisions of the Plan, incorporated herein
by reference. The Director agrees to be bound by the terms of the Plan and this
Award Agreement. The Director acknowledges having read and understood the Plan
and this Award Agreement. Unless otherwise expressly provided in other sections
of this Award Agreement, provisions of the Plan that confer discretionary
authority on the Board do not (and shall not be deemed to) create any rights in
the Director unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board so conferred by appropriate action of the
Board under the Plan after the date hereof.

h.
This Award Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Award Agreement may be amended pursuant to Section 3.3(j) of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Director hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

i.
This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

j.
The Company reserves the right to impose other requirements on the Director’s
participation in the Plan, on the Award and on any Shares acquired under the
Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Director






--------------------------------------------------------------------------------





to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
k.
The validity and construction of this Award shall be governed by the laws of the
State of Indiana, U.S.A. without regard to laws that might cause other law to
govern under applicable principles of conflict of laws. For purposes of
litigating any dispute that arises under this Performance Award, the parties
hereby submit to and consent to the jurisdiction of the State of Indiana, and
agree that such litigation shall be conducted in the courts of Marion County,
Indiana, or the federal courts for the United States for the Southern District
of Indiana, and no other courts, where this Award is granted and/or to be
performed.



IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in Indianapolis, Indiana, by its proper officer.
ELANCO ANIMAL HEALTH, INC.




By: _________________________
Jeffrey N. Simmons
President, Chief Executive Officer and Director






Accepted by:__________________


Print name:


Date:





